Exhibit 10.1

 

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

 

FIRST AMENDMENT TO

MANUFACTURING AGREEMENT

AND AWARD LETTER

 

THIS FIRST AMENDMENT (the “First Amendment”) to the Manufacturing Agreement made
on and as of May 20, 2002, (the “Agreement”) and related Award Letter made on
and as of May 20, 2002 to the Agreement (the “Award Letter”) is hereby made and
entered into as of March 10, 2005 (the “First Amendment Effective Date”), by and
between DOT HILL SYSTEMS CORPORATION, a Delaware corporation, (hereinafter “Dot
Hill”) whose principal place of business is 6305 El Camino Real, Carlsbad,
California 92009, and SOLECTRON CORPORATION, a Delaware Corporation, on behalf
of itself and its subsidiaries and affiliates, including but not limited to,
Solectron Technology Singapore Pte. Ltd. and Solectron Europe B.V. and any other
Offshore Business Headquarters (“OBHQs”), with its principal place of business
at 847 Gibraltar Drive, Milpitas, California 95035 (hereinafter “Supplier”).

 

BACKGROUND:

 

WHEREAS, the parties have entered into the Agreement whereby Solectron acts as a
contract manufacturer for Dot Hill;

 

WHEREAS, Dot Hill and Supplier entered into an Award Letter effective as of
May 20, 2002 which requires Supplier to manufacture certain Product for Dot Hill
subject to the terms and conditions set forth in both the Agreement and the
Award Letter; and

 

WHEREAS, pursuant to Section 12.15 of the Agreement, Dot Hill and Supplier
desire to amend certain portions of the Agreement and the Award Letter, as set
forth below in this First Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Dot Hill and Supplier hereby agree to amend and
do amend the Agreement and Award Letter, as follows:

 

FIRST AMENDMENT:

 

1.                                       Replace Section 3.4 (“Payment Terms”)
of the Agreement with the following provisions:

 

3.4                                 Payment Terms.  Subject to Dot Hill’s
receipt of validly submitted invoices from Supplier for Products previously
delivered by Supplier to Dot Hill, Dot Hill will pay to Supplier (in U.S.
Dollars unless otherwise specified in an Award Letter) all undisputed amounts
that are included in such invoices for which Dot Hill reasonably believes are
due to Supplier within [***] after the applicable Reconciliation Date in the
table below, but in no event later than the last business day of Supplier’s
then-current quarter-end following such applicable Reconciliation

 

*** Confidential Treatment Requested

 

1

--------------------------------------------------------------------------------


 

Date.  Dot Hill may withhold payment for those amounts it reasonably believes
are not properly due to Supplier, pending the potential resolution of a dispute;
provided, however, that notice of such withheld payment is sent by Dot Hill to
Supplier.  Dot Hill will pay the agreed upon amounts within [***] of resolution
of the dispute.  Payment of an invoice will not constitute acceptance by Dot
Hill of Products.  Upon agreement by Supplier, which will not be unreasonably
withheld, delayed or conditioned, invoices will be subject to adjustment for any
errors, shortages or rejected Products.  Supplier will provide Dot Hill with a
credit memo within thirty (30) days after Dot Hill’s return of rightfully
rejected Products for which Dot Hill has paid Supplier.  The information on
Supplier’s invoices shall include, without limitation, the following
information: purchase order number, Dot Hill part number(s), quantities, unit
value and settlement currency, and freight charges (if applicable), each stated
separately.  Invoices must be addressed to Dot Hill’s Accounts Payable
Department, 6305 El Camino Real, Carlsbad, California, 92009.  With respect to
all U.S. imports, the information provided on Supplier’s invoice shall, at a
minimum, conform to all requirements in any applicable laws or regulations.

 

 

Date of Delivery of Products

 

Reconciliation Date

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

The parties acknowledge that the above payment provisions have been established
based on the prior history of delivery by Supplier of Products to Dot Hill, as
such history exists on the First Amendment Effective Date.  If the delivery
pattern for Products changes in any material manner, then the Parties will
promptly negotiate in good faith and enter into revised payment terms.

 

2.                                       Add Section 11.5 to Exhibit B to the
Agreement as follows:

 

Supplier shall “level load” raw material components in order to build Finished
Goods contained in Dot Hill’s supply plan in a balanced and consistent manner
during the course of each calendar quarter of Dot Hill.  To help Supplier fund
purchases of raw material components associated with the supply plan of Dot Hill
for Products that Dot Hill plans to sell to [***], the parties agree to
establish an Inventory Management Fund (“IMF”).  The baseline for the IMF and
the precise way in which it will be calculated shall be determined and mutually
agreed between Dot Hill and Supplier during the first week of each of Dot Hill’s
quarters that are used for financial reporting purposes when the supply plan is
formulated (e.g. currently January, April, July, and October).  Unless otherwise
expressly agreed in writing by the authorized representatives of Dot Hill and
Supplier, the IMF program and any calculation of the IMF shall consider only
those planned purchases of raw material components by Supplier that are to be
used in those Products that Dot Hill plans to sell to [***].  To administer the
IMF program, Supplier shall provide to Dot Hill an IMF report in a mutually
agreeable format on the [***] of each calendar month (or the immediately
following business day after the [***] of a calendar

 

*** Confidential Treatment Requested

 

2

--------------------------------------------------------------------------------


 

month if the [***] occurs on a weekend or on a U.S. holiday) and which contains
all necessary information to calculate the IMF.

 

In each of the first two (2) months of each Dot Hill financial reporting
quarter, the parties shall reconcile the net, undisputed IMF dollar difference
within [***] after the later of the date on which such IMF report is due or the
date on which Dot Hill’s receives the monthly IMF report from Supplier, and,
thereafter, either Dot Hill will wire funds into the IMF or Supplier will wire
funds out of the IMF to Dot Hill to cover the difference between (i) the
aggregate manufacturing cost of the then-current quarter’s “level load” of
Finished Goods manufactured by Supplier on such day based on Dot Hill’s prior
supply plan for such then-current quarter, and (ii) the aggregate manufacturing
cost of the actual Finished Goods that Dot Hill has purchased from Supplier at
such time during such then-current quarter.

 

In the third month of each Dot Hill financial reporting quarter the parties
shall reconcile the net, undisputed IMF dollar difference within [***] after the
later of the date on which such IMF report is due or the date on which Dot
Hill’s receives the monthly IMF report from Supplier but in no event later than
the [***] of such month, and on such day or immediately thereafter, but in no
event later than the penultimate business day of such month, either Dot Hill
will wire funds into the IMF or Supplier will wire funds out the IMF to Dot Hill
to cover the difference between (i) the aggregate manufacturing cost of the
then-current quarter’s “level load” of Finished Goods (a) manufactured by
Supplier on such day based on Dot Hill’s prior supply plan for such then-current
quarter and (b) to be manufactured by Supplier prior to the end of such
then-current quarter for intended delivery to Dot Hill by Supplier in accordance
with such then-current supply plan of Dot Hill, and (ii) the aggregate
manufacturing cost of the actual Finished Goods that Dot Hill (y) has purchased
from Supplier at such time during such then-current quarter and (z) is scheduled
to pull from Supplier during such then-current quarter based on such
then-current supply plan of Dot Hill.

 

Either party may terminate the IMF program upon thirty (30) calendar days’
written notice to the other party.  Supplier will promptly remit to Dot Hill,
within [***] after the date of any termination of the IMF program, all funds
that exist in the IMF at such time.

 

3.                                       Replace Section 3.3.1 (“Product Pricing
and Elements”) of the Agreement with the following:

 

3.3.1.                     Product Pricing and Elements. The pricing for the
Products shall be set forth in the Award Letter.  The itemized pricing elements
of Products (including material, material mark-up, labor and other value-added
services and non-recurring engineering charges) for the then-current quarter and
estimates for the following [***] shall be updated and provided by Supplier to
Dot Hill during the first week of each quarter and more frequently if reasonably
requested in writing by Dot Hill.

 

4.                                       Replace Section 3.3.3 (“Cost
Reductions”) of the Agreement with the following:

 

3.3.3                        Cost Reductions. Supplier will actively achieve
cost reductions on all materials and processes (including costs associated with
assembly and test) associated with Product. Supplier will provide to Dot Hill an
anticipated [***] cost reduction profile on a quarterly basis. Supplier is
encouraged to suggest to Dot Hill changes to materials/processes, however small,
that will result in improved performance, reliability or yield of Products. 
Supplier will pass through the benefits of all cost reductions achieved as a
result of the efforts of the Supplier one full quarter after their
implementation for those units of inventory for which such cost reductions

 

*** Confidential Treatment Requested

 

3

--------------------------------------------------------------------------------


 

are implemented.  Additionally and notwithstanding anything to the contrary in
this Agreement, all cost reductions that are: (a) achieved through the efforts
of Dot Hill, or (b) received by Supplier based on pricing that is established
[***] or Dot Hill with any third parties for raw materials or components
(including without limitation drives or controllers) that are to be included in
the Products, shall be passed through immediately by Supplier to Dot Hill for
those units of Supplier inventory for which such cost reductions are
implemented.

 

5.                                       Replace Section 2.1 (Products and
Pricing) under Section 2, Products and Pricing/Initiatives, of the Award Letter
with the following:

 

2.1                               Products and Pricing. Dot Hill may purchase
Product(s) from Supplier at the prices in U.S. dollars as set forth in the
Attachment A to this Award Letter, as such Attachment A shall be updated at any
time and from time to time by Dot Hill and Supplier to reflect any product
changes and cost reductions.   Dot Hill shall receive from Supplier a reduction
in then-current prices for the cost reductions described in Section 3.3.3 (Cost
Reductions) of the Agreement.  All cost reductions provided by Supplier shall be
[***], i.e., the then-current prices will be reduced [***].  During the first
week of each calendar quarter and more frequently as requested by Dot Hill,
Supplier shall provide a detailed cost breakdown to Dot Hill for each Product
covered by this Award Letter for the then-current quarter and estimates for the
following [***].  Such cost breakdown will cover all then-current and estimated
costs for the Products.

 

6.                                       Replace Attachment A to the Award
Letter with the attached updated Attachment A.

 

7.                                       Replace Section 4.3 of the Exhibit B to
the Agreement with the following:

 

Supplier shall deliver each FRU to Dot Hill no later than [***] after Supplier’s
receipt of Dot Hill’s RMA request.  FRUs may be supplied from an exchange pool
of Product that meets the Product Specifications provided by Dot Hill (the “FRU
Pool”).  FRUs supplied by Supplier to Dot Hill will be free from any defects. 
Supplier will be responsible for the management of the FRU Pool and will move
FRUs in and out of the FRU Pool on a first-in, first-out basis in order to
ensure that the oldest units of FRUs are delivered out of the FRU Pool first. 
Supplier will keep a minimum and maximum inventory level of FRUs in the FRU Pool
based on manufacturing and purchase lead times, transit time to hubs, and
various other factors.  Dot Hill and Supplier will review by part number the
quantity and type of FRUs in the FRU Pool frequently, but no less than on a
quarterly basis.  Supplier will maintain a sufficient level of FRUs in the FRU
Pool to satisfy Dot Hill’s demand for FRUs.  Any additional requirements for
FRUs will be reasonably determined by Supplier and Dot Hill.

 

Beginning on January 1, 2005, while this Agreement is in effect Dot Hill will
pay Supplier a monthly FRU Pool Fee that shall be determined in accordance with
the table below.  Provided that Supplier uses its best efforts to meet all
agreed delivery time frames in the table below, Dot Hill may not withhold its
payment to Supplier of the below FRU Pool Fee if such agreed delivery time
frames are not met by Supplier due to the existence of any causes beyond the
Supplier’s reasonable control and those delayed deliveries shall not be
considered in calculating Supplier’s performance in meeting the agreed delivery
time frames.

 

In calculating the cost of total average amount of FRUs in the FRU Pool, the
beginning and end of month Supplier purchase or manufacturing cost of FRUs
included in the FRU Pool will be [***].  The FRU Pool Fee will be paid by Dot
Hill to Supplier within [***] after receipt by Dot Hill of a proper and validly
submitted invoice from Supplier, together with all relevant details and other
information as to how the FRU Pool Fee was calculated by Supplier.

 

*** Confidential Treatment Requested

 

4

--------------------------------------------------------------------------------


 

Percentage of FRU’s Delivered Within
[***] of Receipt of Dot Hill’s Request

 

Monthly FRU Pool Fee to be Paid by Dot Hill

[***]%

 

[***]

[***]%

 

[***]

[***]%

 

[***]

[***]%

 

[***]

 

Upon the expiration or earlier termination of this Agreement, or the expiration
of the Service Period that is described in Section 4.6 below, Supplier will
(i) provide immediately to Dot Hill a detailed summary of the descriptions,
quantities and Supplier’s purchase or manufacturing cost for each item included
in the then-existing FRU Pool; and (ii) upon request by Dot Hill, perform
immediate mitigation efforts to reduce the amount and size of the FRU Pool.  The
mitigation efforts that Supplier will perform, upon request by Dot Hill, to
reduce the amount and size of the FRU Pool will be substantially similar in all
material respects to those mitigation efforts described in Section 3.12 of the
base terms of the Manufacturing Agreement.

 

Subject to Dot Hill’s receipt from Supplier of the information in the preceding
paragraph and the completion by Supplier of all mitigation efforts requested by
Dot Hill to reduce the amount and size of the FRU Pool, Dot Hill will purchase
the then-existing FRUs in the FRU Pool at a price that is determined based on
the [***] for such FRUs [***] from the date on which such FRUs have initially
been placed into the FRU Pool. For the purpose of this calculation, a [***] and
[***] for such FRUs will be used to determine any amount required to be paid by
Dot Hill for such FRUs.

 

8.                                       Replace Section 9 (“Notices”) of the
Award Letter with the following:

 

Notices: Dot Hill and Supplier shall each assign an individual to administer the
Agreement throughout its term (the “Administrators”).  Each party may change any
such individual upon written notice to the other party.  Each such party shall
inform the Administrator of the other in writing of any such change.

 

Dot Hill’s Administrator shall be:

 

Supplier’s Administrator shall be:

 

 

 

SENIOR V.P. - OPERATIONS

 

V.P., CONTRACTS AND COMPLIANCE

Dot Hill Systems Corporation

 

Solectron Corporation

6305 El Camino Real

 

847 Gibraltar Drive, Building 5

Carlsbad, California 92009

 

Milpitas, CA 95035 USA

Phone: (760) 931-5534

 

Phone: (408) 586-7990

Fax: (760) 931-5527

 

Fax: (408) 935-5925

 

 

 

 

 

cc: CONTRACTS COORDINATOR

 

*** Confidential Treatment Requested

 

5

--------------------------------------------------------------------------------


 

The amendments to the Agreement and Award Letter that are made in this First
Amendment shall have prospective force and effect on and after the First
Amendment Effective Date, and will not retroactively affect any rights or
obligations of the parties under the Agreement or the Award Letter.  Except as
specifically amended by the foregoing terms and conditions of this First
Amendment, all other terms and conditions of the Agreement and the Award Letter
shall remain in full force and effect and shall be unaffected thereby.

 

IN WITNESS WHEREOF, the parties through their duly authorized representatives
have executed this First Amendment to become effective as of the First Amendment
Effective Date.

 

 

DOT HILL SYSTEMS CORPORATION

SOLECTRON CORPORATION

 

 

By

  /s/ James Lambert

 

By

   /s/ Michael Hartung

 

 

Authorized Signature

 

 

Authorized Signature

 

 

 

 

 

 

 

Printed Name: James Lambert

Printed Name: Michael Hartung

 

 

Title: Chief Executive Officer

Title: Vice President, Worldwide Sales Operations

 

 

Dated: April 5, 2005

Dated: April 5, 2005

 

6

--------------------------------------------------------------------------------


 

Attachment A

 

 

 

 

 

 

 

 

 

Part Code

 

Part Type

 

Part Desciption

 

Part Phase

 

Rev

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

 

 

 

 

 Number of Parts:   

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

***Confidential Treatment Requested

 

 

 

1

--------------------------------------------------------------------------------